Title: From John Adams to John Quincy Adams, 22 February 1811
From: Adams, John
To: Adams, John Quincy



John Quincy Adams Esq.
Quincy February 22. 1811

Yesterday I received by the Post from New York, your obliging Letter of 9. Novr.—Whether Letters are Sent through London Paris Gottenbourg or directly to Boston or directly to St. Petersbough they get along through all the Crannies and Gauntletts. I must Say that every Body has been very friendly in assisting our Intercourse by Letters. I have considered your Mothers Letters as written for me and yours to her as intended for me, which has made me too negligent of writing in propria Persona.
A real Marveile has occurred. Alexander Wolcott has been nominated as a Judge in place of Cushing, at the Instance as it is Said of Barlow: and negatived by the Senate by a great Majority. Joel Should never think of any Thing but Poetry. He is writing an History in which Tom. Paine is to be recorded the greatest Statesman of his Age.
Quincy has become a greater Orator in Congress than Randolph. Inclosed is a fresh oration on Patronage, Sentiments sublimely patriotic, satyre caustic as Juvenal. The President to be stripped of his constitutional Prerogative, and a host of Citizens disfranchised, for what? For a regulation which would be wholly ineffectual. Solicitations for Offices would be as ardent as ever for Cousins and for political electioneering Friends and agents: for Runners Setters Bawlers and Scribblers. Judgment! Judgment! where art thou? Is there nothing left in human Nature but Fancy Passion Prejudice and Whim?
Gore and Phillips against Gerry and Gray. In all Events we shall have a rich Lt. Governor.
Gerry and Gray are very popular, Party apart. But Gerry complains in private, of the Sollicitations for Offices, as much as Quincy. He is afraid to open a Letter. A generous  Ambition to Serve our Country, an ardent desire to do good in a public Office is not wanting in many of our Citizens. It is very uncharitable and ungenteel to hint at Loaves and Fishes. Can a rational Creature be so mean as to court public Office for private Profit or Pleasure?
Every Man who reads The Lectures Speaks of them in private in raptures! Yet nothing is Said in Public. You know the Reason. Ld Mansfield’s advice to Copley was “you must engage The Puffers”. The Puffers in this Country are all engaged by Party.
The Name of Van Sander has Silenced all, Your observations on the war with Turkey and Persia and the State of Things in the North are very Striking. I rejoice that The Emperor is So friendly to Us and to you.
your Living tres petitement, tho the Effect of dire Necessity is still greatly to your Honour. Persevere in it with the utmost obstinately obstinacy. Shrugs and Sneers cannot hurt you.
You Lady is very good. She writes often and very elegantly but feels the petite vivre more keenly than you do. Your Sons are well and in a good way. George has begun his Virgil and with great delight. Smitten with the Picture of Ajax vomiting fire and dashed upon the Edge of the sharp rock, for ravishing Cassandra in her Temple, &c &c
You Gentlemen Russians have no right to boast over us of your Superiour Snows, Ice and Cold. I have never known So much Snow upon the ground Since I was ten years old: and the cold penetrates the marrow of the Bones, especially old ones.
Our Country has tried and will try every Measure but the right one. The Navy The Navy, a Navy is the grand desideratum and the Unum necessarium. In private it is acknowledged, but nobody dares avow it in public.
Banks, Banks upon Banks are Spreading through the U.S. When will the United States understand the Simplest Rules of Arithmetick, and that two and two do not make Eight or ten.
A Mr Porter of New York has made the most Sensible Speech against the National Bank that I have read.
What a Methodical Letter I have written? If any Deeper laughs I Shall not cry.
Love to Louisa Catherine, William and the little Indian, The young Bacchus. Kiss him for me.—
A.